DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (US 2011/0179808) in view of Miki (US 2007/0271933).
	In regard to claim 1, 7, Kagan teaches a method for operating a cryostat (Fig. 1, see identified parts thereof below) comprising a vacuum 2container (12, 28) that houses an object (20) to be cooled, the vacuum container (12, 28) having a neck 3tube (44) that connects the vacuum container (12, 28) to an area outside of the cryostat (outside 10), the 4method comprising: 
5maintaining a temperature of the object (20) to be cooled during an operating 6phase by locating a cold head (at least part of 34, 36) of a two-stage cooler (para. 20, lower temperature stage is 30, higher temperature stage is 38) in the neck tube (44) such that the 7cold head cools a cryogenic working medium (helium, para. 20) that condenses and flows through a 8heat pipe (32) to a thermal contact surface (at least part of 52) that is thermally conductively connected to 9the object (20) to be cooled, the working medium (helium) absorbing heat from the thermal 10contact surface (at least part of 52), evaporating and returning to the cold head (30) via the heat pipe (32).
Kagan does not explicitly teach a thermal contact surface that is thermally conductively connected to 9the object (20) to be cooled, the object (20) to be cooled having no direct contact with the working medium and does not teach that prior to locating the two-stage cooler (34) in the neck tube (44), cooling the vacuum 12chamber (12, 28) during a pre-cooling phase by inserting a short circuit block into the neck 13tube, the short circuit block fitting within the neck tube and the heat pipe and 14having a first end external to the heat pipe that is thermally connected to a cooling device and a second end in contact with the thermal contact 16surface, the short circuit block 
However, Miki teaches that it is well known to employ a thermal contact surface (see figures 1-12)(at least 18 or 34) that is thermally conductively connected to 9the object (see 2, 7, 9) to be cooled, the object (see 2, 7, 9) to be cooled having no direct contact with a working medium (within 12) within the neck tube (12) as this sealing off of the neck tube (12) provides benefits to maintenance operations (para. 11, 12, 33, 34).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan with the thermal contact surface of Miki for the purpose of reducing the time and waste of fluid associated with performing maintenance.  Further, Miki teaches it is well known to perform maintenance and replace refrigeration components (para. 10), which suggests and makes obvious the provision of a precooling phase (interpreted as an earlier cooling than the operational cooling) with a cooling device (another refrigerator) as a simple matter of swapping refrigerators during a time of maintenance.   Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan with a step of precooling with a cooling device (i.e. performing normal operational cooling of Kagan) after switching the refrigerators in order to perform maintenance on the refrigerator and then performing the operational cooling phase of Kagan (see above) for the purpose of providing continued operation when the refrigerator needs maintenance.  Note that this modification would provide the result that prior to a step of locating the two-stage cooler (34-Kagan) in the neck tube (44), a pre-cooling phase would occur of the vacuum 12chamber (12, 28) by inserting a short circuit block (Kagan-56) into the neck 13tube (44), the short circuit block (56) fitting within the neck tube (44) and the heat pipe 
	In regard to claim 2, Kagan may not explicitly teach blowing the cryogenic working medium into the neck tube (44) during removal of the short circuit block (56) and insertion of the two-stage cooler (first refrigerator 34) into the neck tube (44) so as to minimize an entry of ambient gas into the neck tube (34) while providing the working medium to the heat pipe (32).  However, Miki (933) teaches it is known to provide blowing of a cryogenic working medium into a neck tube (12, sleeve para. 105) during removal of a cryocooler so as to minimize an entry of ambient gas into the neck tube (12)(see nitrogen gas “continuously” provided during removal of a cryocooler unit (1) to reduce air contamination in the sleeve (12) to a minimum (para. 105).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan to provide the working medium to the neck tube (44) and heat pipe (32) during removal of the short circuit block (during inspection or maintenance of 56 thereof) and insertion of the two-stage cooler (refrigerator 34) into the neck tube (44) so as to minimize an entry of ambient gas (ambient air) into the neck tube (44) while providing the working medium to the heat pipe (32) for the purpose of providing prevention of air contamination and at least some of the working medium to heat pipe to permit heat pipe operation upon 
	In regard to claim 3, Kagan, as modified, teaches that the cryogenic working medium is helium (para. 20); note that Miki teaches nitrogen (para. 80).
	In regard to claim 4, Kagan, as modified, teaches that an outer contour of the short circuit block (56) lies adjacent to an inner contour of the heat pipe (32) when the short circuit block is located therein (see figures, these are adjacent).
	In regard to claim 5-6, Kagan, as modified, teaches the limitations of claims 5-6, since Kagan teaches that the short circuit block (56) comprises copper (para. 29) which has the claimed thermal conductivity.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (US 2011/0179808) in view of Miki (US 2007/0271933) in view of Haberbusch (US 2004/0060303) or NPL1 (cited in the action dated 7/8/21).
Kagan, as modified, teaches the cooling device (replacement refrigerator 34) but does not explicitly state that a cooling power of the precooling device is at least 300 W at 80 K.  However, it is well known that it is desirable to reduce cooling times and Haberbusch teaches it is known to employ a cooling device having a power of at least 300 Watts at 80 K (para. 48, 67, 43, 47, see OPTR cooling at 60-80K with cooling power of 1000 Watts.  Alternatively, NPL1 teaches cooling device having a cooling power of at least 300W at 80K (see Fig. 3, and whole document).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan to employ a 
Response to Arguments
Applicant’s arguments dated 10/6/21 have been considered but are moot because the new ground of rejection above.
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
January 10, 2022